[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   MAY 4, 2006
                                 No. 05-11617                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                     D. C. Docket No. 03-00448-CR-T-23-EAJ

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

ROBERT REYNOLDS,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (May 4, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      Robert Reynolds appeals his conviction for conspiring to possess with intent

to distribute controlled substances, in violation of 21 U.S.C. §§ 846,
841(b)(1)(A)(ii). Reynolds asserts the evidence presented was insufficient to

support his conviction. We affirm the district court.

       We review the sufficiency of the evidence de novo, viewing the evidence in

the light most favorable to the government and drawing all reasonable inferences in

favor of the verdict.1 United States v. Hernandez, 433 F.3d 1328, 1332 (11th Cir.

2005). Section 846 of Title 21 of the United States Code provides:

       Any person who attempts or conspires to commit any offense defined
       in this subchapter shall be subject to the same penalties as those
       prescribed for the offense, the commission of which was the object of
       the attempt or conspiracy.

Specifically, Reynolds was charged with conspiring to possess with intent to

distribute five kilograms or more of cocaine; in violation of 21 U.S.C.

§ 841(b)(1)(A)(ii).

       To sustain a conviction for conspiracy to possess cocaine with intent to

distribute, the government must prove beyond a reasonable doubt: (1) that an

agreement existed between the defendant and one or more persons; (2) the object

of which is to do either an unlawful act or a lawful act by unlawful means. United

States v. Mercer, 165 F.3d 1331, 1333 (11th Cir. 1999). “Participation in a


       1
         Because Reynolds moved for judgment of acquittal at the close of the Government’s
case and within seven days after the guilty verdict he preserved his right of appellate review. See
United States v. Allison 616 F.2d 779, 784 (5th Cir. 1980) (holding a Rule 29(c) motion made
within seven days after the guilty verdict is sufficient to preserve an appellant’s right to appellate
review).

                                                  2
criminal conspiracy need not be proved by direct evidence; a common purpose and

plan may be inferred from a development and collocation of circumstances.”

United States v. Perez-Tosta, 36 F.3d 1552, 1557 (11th Cir. 1994) (quotations and

citations omitted). “Guilt may exist even when the defendant plays only a minor

role and does not know all the details of the conspiracy.” Id. We have held

“uncorroborated testimony of an accomplice is sufficient to support a conviction

. . . if it is not on its face incredible or otherwise insubstantial.” United States v.

LeQuire, 943 F.2d 1554, 1562 (11th Cir. 1991).

       Michael Arline, a principal offender in the drug distribution organization

with which Reynolds allegedly conspired, provided uncontradicted testimony at

trial that between 1999 and July 2003, he fronted approximately ten kilograms of

cocaine to Reynolds, and the drugs were for resale, not to be used for Reynolds’

personal consumption. Jeremie Malvoisin, another offender in the drug

distribution organization with which Reynolds allegedly conspired, testified he

went to Reynolds’ barbershop with Arline twice to deliver cocaine. Based on this

evidence, a jury could reasonably infer there was an agreement between Arline and

Reynolds, the object of which was to sell a controlled substance in violation of

federal law.




                                             3
      Because each of the elements of the charged offenses was sufficiently

proven, Reynolds failed to demonstrate a reasonable jury could not have found

beyond a reasonable doubt he committed the offense for which he was convicted.

Accordingly, we affirm Reynolds’ conviction.

      AFFIRMED.




                                        4